DETAILED ACTION
Drawings
The drawings are now objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second removable shelf portion mounted within at least one of the right or left portions of the second U-shaped shelf” [Claim 17] must be clearly shown / identified or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-8 & 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 1, lines 17-18, the phrase “the at least one removable shelf portion” does not have a proper antecedent basis.  In Claim 17, as amended, the phrases “the storage surfaces” [line 10], “the removable shelf portion” [line 15], “the second U-shaped shelf” and “the at least one removable shelf portion” [line 16] do not have a proper antecedent basis; additionally, in line 12, the phrase “a second removable shelf portion mounted within at least one of the right or left portions of the second U-shaped shelf” is unclear and confusing as presently set forth since the disclosure as originally filed does not appear to support such claimed subject matter {a review of the drawings and the specification did not yield support for a shelf portion mounted within left or right portions of a U-shaped shelf – as best understood}.  Appropriate clarification / correction is required.  Consequently, the remaining claims are rejected since they are dependent upon an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8 & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., [US 2011/0001415] in view of EP 580967.  Park teaches of a refrigerator (refrigerator), comprising: a first shelf (upper (30)); a second U-shaped shelf (40) vertically aligned with the first shelf and having left and right and back portions (all shown in fig. 3), the portions all defining storage surfaces (such as the top surfaces of (430a’s & 430b) and configured for supporting food items (depending upon the size and shape of such food items), and the left, right, and back portions defining an opening (note opening in fig. 3) between the left and right portions and in front of the back portion (shown), a removable shelf portion (410) supported within the opening of the second U-shaped shelf such that the removable shelf portion fills a portion of the opening in the second U-shaped shelf, a major surface (top surface) of the removable shelf portion being planar with the storage surfaces of the second shelf when the shelf portion is supported within the opening of the second shelf (fig. 2), the removable shelf portion being removable from the second U-shaped shelf by upward lifting of the removable shelf portion (note fig. 6 for instance); a tuck shelf (420) mounted within the opening of the second U-shaped shelf so as to be moveable between an extended position in front of the removable shelf portion (shown in fig. 2) and a tucked position adjacent the back portion of the second shelf and beneath the removable shelf portion when supported within the opening (shown in fig. 5); and a mounting structure (11a) for supporting the shelves within an interior of the refrigerator.  Park teaches applicant’s basic inventive claimed refrigerator as outlined above; but does not show the first shelf as having an off-center U-shape (Park already discloses the use of a U-shaped shelf), or the left and right portions of the second shelf as having width dimensions being at least 4 inches wide.  As to the shape of the first shelf, EP`967 is cited as an evidence reference for the known use of employing an off-center U-shaped shelf (fig. 2) in a refrigerator (fig. 1).  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the first shelf of Park so as to incorporate an off-centered U-shaped shelf as taught by EP`967 because this arrangement would enhance the versatility of Park’s device by providing a unique shelf storage capacity where items along one side of the refrigerator compartment might benefit from having increased flexibility as to an off-centered opening positioned within the sides of the U-shaped shelf, as dependent upon the needs and/or preferences of an end user.  As to the width of the storage surfaces being at least 4 inches regarding the second shelf, the position is taken that it would have been an obvious matter of personal preference to vary the shape or size of an element or to vary the distances between elements depending upon the needs and/or preferences of the user, since such a modification would have involved a mere change in the size or configuration of a component.  A change of this degree is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant).  Furthermore, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  As modified, the storage surfaces could have widths of varying sizes, with at least a width of 4 inches, in order to accommodate the preferences and/or needs of the end user, such as for supporting heavier food items where the left and right portions would be made wider to promote a more robust and sturdier shelf.  Regarding Claim 4, as modified, the tuck shelf is mounted against at least a back portion of the U-shape of the first U-shaped shelf (such as shown in fig. 5 of Park for instance).  Regarding Claim 5, as modified, the U-shape of the second U-shaped shelf is an off-center U-shape having a first side (left side) of the U-shape that is wider than an opposite, second side (right side) of the U-shape (note fig. 2 of EP`967). Regarding Claim 6, as modified, the refrigerator includes a third shelf (lower (30) – fig. 1) that defines a full, rectangular shape spanning a width and a depth of the interior of the refrigerator.  Regarding Claim 7, as modified, the prior art teaches applicant’s basic inventive refrigerator as previously mapped, but does not show a third shelf as having an off-center tuck shelf (shows a full rectangular third shelf as noted above in claim 6).  As to this feature, the position is taken that it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate a tuck shelf arrangement regarding the shelf (lower (30)) in a manner similar to the modified off-center shelf within the interior of the refrigerator since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  Regarding Claim 8, as modified, the left portion and the right portion of the second shelf each have a depth equal to about the interior depth of the refrigerator compartment, but the dimensions are not specified {about 20 inches}.  As to the depth being about 20 inches, the position is taken that it would have been an obvious matter of personal preference to vary the shape or size of an element or to vary the distances between elements depending upon the needs and/or preferences of the user, since such a modification would have involved a mere change in the size or configuration of a component.  A change of this degree is generally recognized as being within the level of ordinary skill in the art.  With respect to Claims 17-20, the position is taken that the similarly claimed features have adequately been mapped within the above rejections and therefore a redundant mapping of the features is superfluous; wherein the appliance is a refrigerator, the second shelf includes a ledge (431), a first removable shelf portion (410) is selectively disposed on the ledge of the second shelf and co-planar with the left, right and back storage surfaces of the second shelf (note fig. 1 for instance), a second removable shelf portion (421a) mounted within at least one of the left or right portions of the second shelf – in as much as applicant accounts for the claimed subject matter {note 112(b) issue}, and a tuck shelf (420) mounted within the opening and movable between an extended position in front of the first removable shelf portion (shown in fig. 2) and a tucked position adjacent the back portion of the second shelf and beneath the removable shelf portion when supported within the opening (shown in fig. 5).  Regarding Claim 18, the prior art further discloses left and right slots (viewed as the inner side recessed slots of Park) within the left and right portions that are open to the center of the first shelf; the slots extend below the back portion of the first slot; and a generally planar tuck shelf (420) is slidably coupled to the slots of the first shelf such that the tuck shelf is outwardly extendable to a position within the center of the first shelf (shown).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered, but are moot because the arguments do not apply to the combination of references being used in the current rejection.  It is further noted that while Claim 1 was amended to include the limitations of previously allowable Claim 3 within the response, the intervening limitations from Claim 2 were absent and that was presumably due to the indefinite issue arising from the conflict of merged claimed subject matter.  As such, reconsideration of the prior art with respect to the newly claimed scope yielded obviousness rejections per the mapping above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JOH
August 16, 2022

/James O Hansen/Primary Examiner, Art Unit 3637